DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this instant application and are currently under examination.   

Priority
This application is a CON of 16/686,744 filed on 11/18/2019, now ABN, which is a DIV of 16/130,522 09/13/2018, now PAT 11291676, which is a CIP of PCT/KR2017/010489 filed on 09/22/2017 and claims foreign priority of REPUBLIC OF KOREA 10-2017-0067915 filed on 05/31/2017 and REPUBLIC OF KOREA 10-2017-0010540 filed on 01/23/2017.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed in parent Application No. 16/130,522 on 06/28/2019. English translation of the foreign priority has been also filed on 03/23/2020 in the parent application.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2017/010489, KR10-2017-0067915, or KR10-2017-0010540, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claims 1-9 and 16-20 recite “immune cell proliferation”, “atopic dermatitis”, “chemokines”, “pro-inflammatory cytokines”, “inflammatory mediators”, “COX2”, “PGE2”, “synovial hyperplasia”, “infiltration of mononuclear cells”, “skin epidermal thickness”, “skin dermal thickness”, and/or “the number of mast cells”, which are not disclosed or supported by the prior-filed Application No. PCT/KR2017/010489, KR10-2017-0067915, or KR10-2017-0010540. Claims 4, 14, and 19 recite “the salt of 6'-sialyllactose (Formula 2)”, which is not disclosed or supported by the prior-filed Application No. KR10-2017-0010540. Thus, the priority date of claims 1-9 and 16-20 is 09/13/2018. The priority date of claim 14 is 05/31/2017.

Information Disclosure Statement
Two information disclosure statements (IDS) filed on 02/02/2021 and 06/29/2021 have been considered.

Claim Objections
Claims 1, 7, 10, and 16 are objected to because of the following informalities: In claims 1, 10, and 16, change the incorrect recitation “a patient in need of treatment” (last line) to “a patient in need thereof” to comply with the intended result in the preamble. In claim 7, change the incorrect recitation “PEG2” (last line) to “prostaglandin E2 (PGE2)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 11, and 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for therapeutic effects on atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) or for treating atopic dermatitis, does not reasonably provide enablement for prophylactic effects on atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) or for preventing atopic dermatitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or to use the invention commensurate in scope with these claims. Claims 17-20 depend from claim 16.
Applicants claim a method has prophylactic effects on atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) or for preventing atopic dermatitis, recited in claims 5, 11, and 16. However, no limiting definition of “prophylactic" (= preventive or prevention) or “preventing” is given in the instant Specification.  In the absence of a limiting definition by the Applicant, "prevention" as described according to the Institute for International Medical Education (pages 15 and 16, also listed in IDS filed on 02/02/2021), is a preventive measure, such as preserving physical fitness in primary prevention and effective intervention to correct departures from good health in secondary prevention.  More specifically, tertiary prevention, which is most relevant as used in the context of the instant invention, "consists of the measures available to reduce or eliminate long-term impairments and disabilities, [and to] minimize suffering caused by existing departures from good health".  Thus, the claimed method that has prophylactic effects on atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) or for preventing atopic dermatitis as interpreted by a skilled practitioner of the medical or pharmaceutical arts would be to reduce for long-term the occurrence of or to eliminate atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) by the method. 
The Applicant's attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention:   The rejected invention is drawn to A method of inhibiting immune cell proliferation, the method comprising administering a therapeutically effective amount of a composition containing sialyllactose or a pharmaceutically acceptable salt thereof as an active ingredient to a patient in need thereof, wherein the method has prophylactic effects on atopic dermatitis or rheumatoid arthritis (claim 5); A method of promoting cartilage formation or inhibiting cartilage destruction, the method comprising administering a therapeutically effective amount of a composition containing sialyllactose or a pharmaceutically acceptable salt thereof as 25 an active ingredient to a patient in need thereof, wherein the method has prophylactic or therapeutic effects on osteoarthritis (claim 11); and A method of preventing or treating atopic dermatitis, the method comprising administering a therapeutically effective amount of a composition containing sialyllactose or a pharmaceutically acceptable salt thereof as an active ingredient to 20 a patient in need thereof (claim 16).
Relative skill of those in the art:  The relative skill of those in the art is from biomedical field (see the cited reference below).
Breadth of claims:  The claim is extremely broad in that it encompasses the prophylaxis (= prevention) of atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) or prevention of atopic dermatitis using the instantly claimed method. 
State of the prior art/Predictability or unpredictability of the art:  There is no teaching or suggestion in the state of the prior art that application of certain pharmaceutical method can prevent atopic dermatitis (or rheumatoid arthritis, or osteoarthritis). von Ristok et al. (Thesis, BSc Biomedical Sciences Rijksuniversiteit Groningen, July 28, 2012, pp.1-30, also listed in IDS filed on 02/02/2021) disclosed that human milk oligosaccharides (HMOs) have an important influence on the development of the immune system of infants and therefore promising candidates as possible inhibitors of the onset of atopy and allergy. HMOs are built from five monosaccharides: D- glucose (Glc), D-galactose (Gal), N-acetylglycosamine (GlcNAc), L-Fucose (Fuc), and sialic acid (N-acetyl neuraminic acid, Neu5Ac) in humans. Sialyation (in α2-3 and/or α2-6 linkages) can occur at the lactose. After exposure to 3’sialyllactose (3’SL), the expression of α2–3- and α2–6-linked sialic acid residues in Caco-2 cells was significantly downregulated. Atopic dermatitis (AD, also called eczema) is considered as the first clinical manifestation of atopy. AD is a chronic inflammatory skin disease that arises through complex interactions of multiple genetic and environmental factors that is characterized by xerosis (dry skin), pruritus (itch), and erythematous lesions with increased epidermal water loss (page 4, para. 3; page 15, para. 2; page 17, para. 2; page 8, para. 2; page 9, para. 2). Russo et al. (Chem. Eur. J. 22:13380-13388, 2016) disclosed that preliminary biological assays were performed implanting unglycosylated and glycosylated collagen films in osteoarthritic animal models. Loss of spontaneous mobility is usually a consequence of joint osteoarthritis, due to cartilage damage. The Walking Track Analysis (WTA) evidenced that neoglycosylated collagen was more effective in promoting motor functional recovery than the collagen itself. These results indicate that small carbohydrate epitopes might influence cartilage repair. The same chemical procedure with 3’-sialyllactose and 6’-sialyllactose afforded scaffolds 16 and 17. The 3’-sialoside (scaffold 17) significantly upregulates the expression of RUNX2 and ALP, known markers of osteogenesis, whereas the 6’-sialoside (scaffold 16) up-regulates the expression of chondrocyte marker ACAN (page 13386, right col. para. 1 and 3; left col., para. 5; page 13387, left col., para. 1). One of skilled artisan would understand that contemporary treatment or management of atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) is to minimize progress or symptoms, not to prevent, or to reduce for long-term the occurrence of or to eliminate atopic dermatitis (or rheumatoid arthritis, or osteoarthritis).
Amount of guidance/Existence of working examples:  It is worth noting that there are no working examples in the instant application to show that the claimed method is effective for preventing atopic dermatitis (or rheumatoid arthritis, or osteoarthritis) as recited in the claim. The exemplary embodiments of the Specification merely present that in order to examine prophylactic effects of 3'-sialyllactose during development of arthritis, collagen-induced arthritis (CIA) mouse model was orally administered with 3'-sialyllactose three times a week for 4 weeks at various concentrations. FIG. 10A shows a photograph of a hind paw of each treatment group at 4 weeks after arthritis induction. As shown in FIGS. 10A, 10B, 10C and 10D, it was confirmed that 3'-sialyllactose alleviated swelling of CIA mouse model and decreased expression of pro-inflammatory cytokines (Example 6-3).
Quantity of experimentation:  In order to practice the full scope of the invention, one skilled in the art would need to undertake a novel and extensive research program to show that a preventive measure can be achieved after applying the method comprising a sialyllactose or salts. Furthermore, one of ordinary skill in the art would need to test a representative number of animals before one of ordinary skill in the art would be able to conclude that any method can be used to prevent atopic dermatitis (or rheumatoid arthritis, or osteoarthritis).  Because this research would have to be exhaustive, and because it would involve such a wide and unpredictable scope of use in prevention of atopic dermatitis (or rheumatoid arthritis, or osteoarthritis), it would constitute an undue and unpredictable experimental burden.
Lack of a working example is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP § 2164. Genetech, 108 F.3d at 1366, states that "a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion" and "[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable".
Therefore, in view of the Wands factors as discussed above, including the amount of guidance provided and the predictability of the art and the lack of working examples to practice the full scope of the claimed invention herein, a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

(I) Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Scott et al. (US 2012/0294946, published on November 22, 2012, hereinafter referred to as Scott ‘946, also listed in IDS filed on 02/02/2021).
With regard to structural limitations “A method comprising administering a therapeutically effective amount of a composition containing sialyllactose (or 3'-sialyllactose; or 6'-sialyllactose) or a pharmaceutically acceptable salt thereof (or Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; or Formula 2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ) as an active ingredient (or further comprising a pharmaceutically acceptable carrier) to a patient in need of inhibiting immune cell proliferation (or promoting cartilage formation or inhibiting cartilage destruction; or treating atopic dermatitis)” (claims 1-5, 9, 10, 12-14, and 16-19):
Scott ‘946 disclosed a method comprising: providing sialic acid or analogs thereof to a cell, wherein the sialic acid or analogs are presented on a substrate such that a pro-inflammatory response in a cell is suppressed or an anti-inflammatory response is increased in a cell. In embodiments, the method can be used for the treatment of diseases including; rheumatoid arthritis, dermatitis, or systemic lupus erythematosus (SLE). More preferably the sialic acid can be selected from at least one of alpha 2-8 di-acetylneuraminic acid, alpha-NeuNAc-(2→6)-ß-D-Gal-(1→4)-D-Glc (equivalent to 6'-sialyllactose) and alpha-NeuNAc-(2→3)-ß-D-Gal-(1→4)-D-Glc (equivalent to 3'-sialyllactose). The pharmaceutical compositions are preferably administered to an individual in a "therapeutically effective amount", this being sufficient to show benefit to the individual. Nanoparticle Activation and Conjugation with Sialic Acid: nanoparticles were resuspended at 1 mg ml-1 in phosphate buffered saline (PBS, which contains sodium). Sialic acid solution was added to a 1 ml suspension of activated nanoparticles and incubated at 4 degrees C overnight. Finally, solutions were centrifuged at 10 degrees C and resuspended in PBS to remove excess of unconjugated sialic acid (page 18/27, [0005 and 0006]; page 21/27, [0036]; page 22/27, [0056]; page 23/27, [0084]; page 25/27, [0107]). Examples of routes of administration include parenteral, e.g. intravenous, intradermal, subcutaneous, oral (for example inhalation), transdermal (topical), transmucosal, and rectal administration (page 21/27, [0042]).
Thus, these teachings of Scott ‘946 anticipate Applicant’s claims 1-20, because the method of Scott ‘946 meets all structural limitation of claimed methods, or in the alternative, the topical administration to treat dermatitis reads on claimed atopic dermatitis, required by claims 16-20. Therefore, the method of Scott ‘946 would achieve the same intended results, including “inhibiting immune cell proliferation”, “Formula 1”, “Formula 2”, “the method has one or more of the following characteristics of: 1) increasing expression of type II collagen…  4) increasing inactivation of p-ERK”, “decreasing expression of chemokines… production of PGE2”, “inhibiting synovial hyperplasia… infiltration of mononuclear cells”, “promoting cartilage formation or inhibiting cartilage destruction”, “the method has therapeutic effects on osteoarthritis”, “treating atopic dermatitis”, and “decreasing skin epidermal thickness… the number of mast cells”, required by claims 1, 3-8, 10, 11, 13-16, and 18-20.

(II) Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morrow et al. (US 2012/0202753, published on August 9, 2012, hereinafter referred to as Morrow ‘753, also listed in IDS filed on 02/02/2021).
With regard to structural limitations “A method comprising administering a therapeutically effective amount of a composition containing sialyllactose (or 3'-sialyllactose; or 6'-sialyllactose) or a pharmaceutically acceptable salt thereof (or Formula 1: 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
; or Formula 2: 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 ) as an active ingredient (or further comprising a pharmaceutically acceptable carrier) to a patient in need of inhibiting immune cell proliferation (or promoting cartilage formation or inhibiting cartilage destruction; or treating atopic dermatitis)” (claims 1-5, 9, 10, 12-14, and 16-19):
Morrow ‘753 disclosed a method of inhibiting inflammation by administering to a subject in need thereof an effective amount of a composition containing one or more milk-derived oligosaccharides, wherein the oligosaccharide is 3'-sialyllactose, 6'-sialyllactose, sialyllacto-N-neotetraose c, or sialyllacto-N-tetraose a. Exemplary oligosaccharides that naturally occur in human milk include 3'-Sialyllactose (3’-SL, NANAα2,3Galß1,4Glc) and 6'-Sialyllactose (6’-SL, NANAα2,6Galß1,4Glc). The oligosaccharides are effective in inhibiting inflammation and treating inflammatory diseases including dermatoses (e.g., dermatitis, eczema, atopic dermatitis, allergic contact dermatitis, urticaria, necrotizing vasculitis, cutaneous vasculitis, hypersensitivity vasculitis, eosinophilic myositis, polymyositis, dermatomyositis, and eosinophilic fasciitis), and interstitial lung disease (ILD) associated with rheumatoid arthritis). One or more of the milk oligosaccharides can be mixed with a pharmaceutically acceptable carrier to form a pharmaceutical composition. Among the acceptable vehicles and solvents that can be employed are mannitol, water, Ringer's solution and isotonic sodium chloride solution (page 5/11, [0005]; page 10/11, right col., lines 8-10; page 6/11, Table 3; page 8/11, [0025-0027]; page 9/11, [0030]). 
Thus, these teachings of Morrow ‘753 anticipate Applicant’s claims 1-20. The method of Morrow ‘753 meets all structural limitation of claimed method and would achieve the same intended results, including “inhibiting immune cell proliferation”, “Formula 1”, “Formula 2”, “the method has one or more of the following characteristics of: 1) increasing expression of type II collagen…  4) increasing inactivation of p-ERK”, “decreasing expression of chemokines… production of PGE2”, “inhibiting synovial hyperplasia… infiltration of mononuclear cells”, “promoting cartilage formation or inhibiting cartilage destruction”, “the method has therapeutic effects on osteoarthritis”, “treating atopic dermatitis”, and “decreasing skin epidermal thickness… the number of mast cells”, required by claims 1, 3-8, 10, 11, 13-16, and 18-20.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,291,676 (Yang et al., April 5, 2022). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat. ‘676 claims “A method of promoting cartilage formation or inhibiting cartilage destruction in osteoarthritis, the method comprising administering a therapeutically effective amount of a composition comprising sialyllactose or a pharmaceuticallyacceptable salt thereof as an active ingredient to a patient in need thereof, wherein the effective amount is determined by increased expression of type II collagen (Col2al), increased Sox-9 activity, and/or decreased expression of matrix metalloproteinase3 (Mmp3) or matrix metalloproteinase13 (Mmp13)” (claim 1), reading on claims 1, 9, 10, and 11 of this Application. Claims 2, 3, 4, 5, and 6 of Pat. ‘676 also read on claims 11, 2/12, 3/13, 4/14, and 6/15 of this Application, respectively. 
The method of Pat. ‘676 meets all structural limitation of claimed method and would achieve the same intended results, including “inhibiting immune cell proliferation”, “has therapeutic effects on atopic dermatitis or rheumatoid arthritis”, “the method has one or more of the following characteristics of: 1) increasing expression of type II collagen…  4) increasing inactivation of p-ERK”, “decreasing expression of chemokines… production of PGE2”, “inhibiting synovial hyperplasia… infiltration of mononuclear cells”, required by claims 1, 5-8, and 15.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIH-HORNG SHIAO whose telephone number is (571)272-7135. The examiner can normally be reached Mon-Thur, 08:30 am to 07:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia (Anna) Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YIH-HORNG SHIAO/               Primary Examiner, Art Unit 1623